On Remand from the Alabama Supreme Court

COBB, Judge.
In accordance with the judgment of the Alabama Supreme Court in Ex parte Morrow, 915 So.2d 539 (Ala.2004), we remand this cause to the trial court for that court to conduct an in camera inspection to de*549termine whether Jackie Lynn Morrow should have been allowed to inspect the audiotape, the videotape, and the recorded 911 emergency call. If the trial court determines that Morrow was entitled to inspect the evidence in question, the trial court shall grant a new trial as dictated by the Alabama Supreme Court. We request that the trial court issue an order enumerating its findings on return to remand to this Court. Due return shall be made within 42 days of this decision.
REMANDED WITH DIRECTIONS. 
McMILLAN, P.J., and BASCHAB, SHAW, and WISE, JJ., concur.